Citation Nr: 0734919	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as panic disorder with agoraphobia and 
single episode major depression, nerves, anxiety attacks, and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran's psychiatric disorder, irrespective of the 
particular diagnosis, is unrelated to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
February 2003 and August 2003 and provided to the appellant 
prior to the February 2004 rating decision on appeal satisfy 
the duty to notify provisions as they discuss the type of 
evidence needed to substantiate his claim and explain whose 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Moreover, since his service-connection 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudicing him by not providing additional notice concerning 
these downstream elements of his claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
[hereinafter Mayfield IV].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, as mentioned, the RO provided VCAA notice in February 
2003 and August 2003 - before initially adjudicating the 
claim in February 2004 and, for the reasons indicated, those 
notices satisfy all the VCAA's content requirements.  Thus, 
there is no issue insofar as insufficient notice prior to the 
initial adjudication - which, if there was, would require 
additional corrective notice followed by readjudication of 
the claim.

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and his 
communications with VA have been considered.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the veteran was not afforded 
a VA examination as part of the development of his claim.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).



A claimant, however, must show more than a current disability 
to trigger the duty to assist.  Rather, there must also be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  But, here, the claims file contains no 
suggestion or other indication that the veteran experiences 
an acquired psychiatric disorder, to include panic disorder 
with agoraphobia and single episode major depression, nerves, 
anxiety attacks, and PTSD, which is associated with his 
active military service, despite his unsubstantiated 
assertions to the contrary.

As the evidence establishes the appellant has been given a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, he was provided notice discussing 
the requirements for service connection, his claim was 
subsequently readjudicated in a SOC and twice even more 
recently in SSOCs, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is, at most, harmless 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
and Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing 
the entire record and examining the various pre-decisional 
communications, the Court concluded the evidence established 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.)

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claim.

Service connection may be established for any current 
disability that is the result of a disease or an injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as psychoses (as opposed 
to neuroses), will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA has recently 
published a final rule, 38 C.F.R. § 3.384, which defines the 
term psychosis.  This regulation applies to applications for 
benefits received by VA on or after August 28, 2006.  
Therefore, it is inapplicable in this case.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV) and be supported by findings on 
examination); credible supporting evidence that the claimed 
in-service stressors actually occurred; and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) and (f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's service medical records reflect that he 
reported a history of nervous trouble upon enlistment 
examination in July 1967; however, he was found clinically 
normal upon psychiatric evaluation and the examiner concluded 
there were no physical or mental defects which would warrant 
action.  Similarly, upon separation examination in May 1970, 
the veteran reported a history of nervous trouble and 
depression or excessive worry; however, he was found 
clinically normal upon psychiatric evaluation and the 
examiner again concluded there were no physical or mental 
defects which would warrant action.  The physician's summary 
lists the veteran's positive answers with respect to nervous 
trouble and depression or excessive worry and includes a 
notation of NTS (no treated symptoms) with respect to these 
complaints.  The remaining service medical records are silent 
with respect to mental health treatment during the veteran's 
period of active duty service from August 1967 to August 
1970.  

Post-service private treatment records include an October 
1984 Health History which reflects no history of psychiatric 
disorder.  Similarly, an August 2001 private treatment report 
reflects an observation that the veteran's judgment and 
insight appeared fair and no depression, anxiety, or 
agitation were noted.  

The medical evidence of record reflects that the veteran's 
initial mental health treatment was in March 2002, when he 
complained of "severe nerve problems."  He described a 
panic attack situation and reported taking large amounts of 
caffeine and drinking numerous caffeinated beverages.  The 
assessment was panic attacks and he was started on a starter 
pack of Effexor.  The examiner subsequently noted that the 
veteran was complaining of a chronic anxiety disorder with 
depression overlay, nervousness, and panic attacks.  He was 
referred to a psychologist or psychiatrist for counseling.  
An April 2002 private treatment report includes a diagnostic 
impression of major depression, single episode, moderate 
severity.  Other, more recent, private treatment records show 
the veteran has continued to receive psychiatric treatment 
and, in July 2003, the assessment included questionable PTSD.  
Probable PTSD was noted in December 2003, and subsequent 
assessments include PTSD.  The private treatment records 
containing assessments of PTSD do not provide an explanation 
of the basis of this diagnosis, including in terms of 
identifying a specific stressor coincident with the veteran's 
military service.  

Still other records from the Social Security Administration 
(SSA), concerning his claim for disability benefits with that 
agency, indicate the veteran became disabled in March 2002 
with a primary diagnosis of affective/mood disorders.  On his 
application for Social Security disability benefits, he 
identified his illness as panic attacks, psychosocial 
disorder and skin cancer.  He stated that his illness limited 
his ability to work because he panics and thinks that he is 
dying.  He also stated that he cannot stand to be around 
crowds, too much peer pressure.  He stated, as well, that his 
illness first bothered him in March 2000 (keeping in mind his 
military service had ended many years prior to that - in 
August 1970).  

A June 2002 Psychological Evaluation Report in connection 
with the veteran's claim for Social Security disability 
benefits reflects that he identified his disabling condition 
as panic attacks.  He reported that he did not have panic 
attacks as a child and that they had occurred for only about 
two years - so, if indeed true, dating back to about 2000.  
The examiner noted that the onset of these panic attacks 
coincided roughly with the veteran's last divorce and 
diagnosis of skin cancer.  The examiner also observed the 
veteran had never been in counseling or psychotherapy and 
that he had never been hospitalized for emotional problems.  
The diagnoses included panic disorder with agoraphobia and 
major depressive disorder, single episode.  

Considering this evidence, the Board finds that the first 
objective clinical indication of an acquired psychiatric 
disorder - inclusive of panic disorder with agoraphobia and 
single episode major depression, nerves, anxiety attacks, is 
too remote in time from service to be attributed to service 
on either a direct or presumptive basis.  The service and 
post-service medical records provide a great deal of evidence 
against his claim for service connection for an acquired 
psychiatric disorder, regardless of the specific diagnosis.  
The absence of any relevant complaints (e.g., pertinent 
symptoms), much less any psychiatric treatment, for some 
three decades (30 or so years) after active duty service 
weighs against finding that there is some relationship to his 
military service, especially without a supporting medical 
opinion.  See Maxson v. Gober, 230 F. 3d 1330, 1331 (Fed. 
Cir. 2000).

With respect to the PTSD claim, especially, the veteran has 
not alleged combat service and the evidence of record does 
not otherwise suggests his participation in combat.  His DD 
Form 214 shows that his military occupational specialty (MOS) 
was mechanic.  Because the record does not demonstrate he 
engaged in combat with enemy forces, his alleged stressful 
incidents in service must be independently corroborated.  38 
U.S.C.A. § 1154(b) and the implementing regulation 
38 C.F.R. § 3.304 (subparts (d) and (f)) require that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

The veteran's written communications reflect that his claimed 
stressful incidents were seeing a guy accidentally get shot 
on the rifle range and subsequently learning that he was not 
going to make it, seeing a soldier drop a live grenade and a 
sergeant pick it up and throw it out of the pit, having to 
veer around to keep from running into the accident and seeing 
blood when a man drove his car under an M-60 tank in Germany, 
and witnessing a fellow soldier sustain a hand injury that 
resulted in splattered blood everywhere while working on an 
APC (armored personnel carrier).  These incidents have not 
been independently verified, and a remand for their 
verification is not warranted because the veteran's 
psychiatric symptoms have not been diagnosed as PTSD meeting 
the Axis I or Axis II requirements under 
DSM-IV.

In this regard, it is the Board's responsibility to weigh the 
evidence (both favorable and unfavorable) and decide where to 
give credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Here, the only findings of PTSD are noted as assessments in 
the veteran's private treatment records in addition to other 
psychiatric diagnoses.  There is no discussion specifically 
with respect to the basis for the PTSD findings.  Moreover, 
these findings are not based on a comprehensive mental status 
evaluation, to include a review of the veteran's claims file 
containing his pertinent medical and other history showing 
there were many years (indeed, several decades) after service 
without the need for psychiatric evaluation and/or treatment.  
Simply stated, there is no credible suggestion the veteran 
has PTSD related to his military service.  
See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  Therefore, further development of the 
claim - for stressor verification, is not required in this 
instance.

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM-IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  The 
DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV, Diagnostic Code 309.81.  
These criteria are individualized (geared to the specific 
individual's actual experience and response).

The Board acknowledges that the private treatment reports 
mentioned here include a diagnosis of PTSD.  But there is no 
indication this healthcare provider had the benefit of 
actually reviewing the veteran's claims file, including in 
particular his service medical records and the other records 
dated years after his service ended, before making this 
diagnosis.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

Accordingly, the Board finds that the most probative medical 
evidence in this case provides strong evidence against a 
finding that the veteran has PTSD in accordance with the 
criteria set forth in 38 C.F.R. § 4.125, which in turn is 
related to a stressful incident he experienced while in the 
military.  As a layman, he has no competence to give a 
medical opinion on these determinative issues - the 
diagnosis or etiology of his claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And as the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as panic disorder with agoraphobia and single episode 
major depression, nerves, anxiety attacks, and PTSD. is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


